Order entered August 20, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-01177-CR
                                     No. 05-17-01178-CR

                        RAYMON STEFFANI LAWRENCE, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F16-20873-U, F17-00600-U

                                          ORDER
       Before the Court is appellant’s August 16, 2018 request for a copy of the record in order

to file a pro se response to counsel’s Anders brief. The Court notes problems with the clerk’s

records filed in these cases.

       By order entered December 8, 2017, the Court ordered the Dallas County District Clerk

to supplement the clerk’s record in cause no. 05-17-01178-CR (trial court cause no. F17-00600-

U) with copies of the jury charge and judgment of conviction. On December 21, 2017, the

district clerk filed a supplemental clerk’s record containing the jury charge. The supplemental

clerk’s record did not contain the judgment of conviction. Furthermore, in reviewing the records
filed in these cases, the Court notes that the certifications of appellant’s right to appeal were not

signed by the trial court.

          Accordingly, we ORDER the trial court to prepare for inclusion in supplemental clerk’s

records, within TEN DAYS of the date of this order, new certifications of the right to appeal that

bear the signature of the trial court.

          We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, supplemental clerk’s records in these cases containing the judgment of

conviction in cause no. 05-17-01178-CR and the trial court’s new certifications of the right to

appeal.

          The Court GRANTS appellant’s request to review the record and file a pro se response.

We ORDER counsel Lawrence B. Mitchell to send appellant copies of the clerk’s and reporter’s

records, including the supplemental clerk’s records ordered herein, and to provide this Court,

within TWENTY-ONE DAYS of the date of this order, with written verification that the records

have been sent to appellant.

          Appellant’s pro se response to the Anders brief is due by October 17, 2018. If appellant

does not file a pro se response by October 17, 2018, the appeal will be submitted upon the brief

of counsel.

          We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Felicia Pitre,

Dallas County District Clerk; to Lawrence B. Mitchell, counsel for appellant; and to counsel for

the State.




                                                –2–
         We further DIRECT the Clerk to send a copy of this order, by first-class mail, to

Raymon Stefani Lawrence, TDCJ No. 02164511, Clemons Unit, 11034 Hwy 36, Brazoria, Texas

77422.

                                                  /s/   CRAIG STODDART
                                                        JUSTICE




                                            –3–